DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/17/2022 has been entered.
3.	Applicant's amendment and response received 08/17/2022, responding to the 07/14/2022 Office Action provided in the rejections of claims 1-7, 9-12, 14-15 and 17-23, wherein at least independent claims 1, 9 and 17 have been amended.  Claims 1-4, 6, 7, 9-12, 14, 15 and 17-19 remain pending in the application; which has been fully considered by the Examiner.
Claim Rejections – 35 USC § 101

4.	Prior rejection is circumvented by claim amendments.
Response to Arguments 
5.	Applicant’s arguments with respect to newly amended independent claims 1 and claims 2-4, 6 and 7 on pages 8-16 of the response have been fully considered but they are not persuasive are moot in view of the new ground(s) of rejection- see Patel (Art newly made of record) and Wellbrock (Art newly made of record) as applied below, as they further teach such use.
Allowable Subject Matter
6.	Claims 9-12, 14, 15 and 17-19, wherein the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, receiving code that represents a network function to be deployed in a network, wherein the code is executable to perform a data-plane operation on data traffic in the network;  identifying a characteristic associated with execution of the network function, wherein identifying the characteristic associated with execution of the network function includes determining that a particular type of the network function is a packet drop function; determining that a network device is of a network device type that is optimized to perform the particular type of the network function determining, using a network topology of the network, a location in the network that is at or near an edge of the network at which execution of the network function is optimized to perform the data-plane operation; selecting, from amongst a plurality of network devices in the network, the network device based at least in part on the network device being a firewall device at the location that is at or near the edge of the network; and deploying the code that represents the network function to the network device.
Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al., US 2015/0358248 (hereinafter Saha) in view of Yao et al., WO 2018177434 A1 (hereinafter Yao) in view of Patel et al., U.S. Patent No. 11,115,385 (hereinafter Patel) in view of Wellbrock et al., U.S. Patent No. 11,153,611 (hereinafter Wellbrock).
   In regards to claim 1, Saha teaches: 
A method for identifying a network device from a plurality of network devices in a network on which to deploy a network function, the method comprising (p. 9, [0159], see during the process of GW selection in an attach or register process of a user equipment, according to the service being requested or an APN being used in the attach process, the correct (i.e. suitable) GW type is selected in the communication network, including the instantiated VNFs), (p. 9, [0162], see means of the above described control procedure for adjusting the VNF, for example a GW type, to the present traffic situation, it is possible to provide a VNF/VM mix which ensures an optimal resource utilization) and (p. 9, [0165], see in S100, a plurality of data sets is obtained wherein each data set describes a specific virtualized network function. For example, each of the plurality of data sets includes a software image corresponding to the specific virtualized network function. Alternatively or additionally, each of the data sets includes information about capabilities of the specific virtualized network function for a usage in a communication network (e.g. SW image, VNF descriptor etc.) (emphasis added).  
receiving, by a controller of the network, code that represents the network function (Fig. 3, 5, and 7), (p. 9, [0165], see in S100, a plurality of data sets is obtained wherein each data set describes a specific virtualized network function. For example, each of the plurality of data sets includes a software image corresponding to the specific virtualized network function. Alternatively or additionally, each of the data sets includes information about capabilities of the specific virtualized network function for a usage in a communication network (e.g. SW image, VNF descriptor etc.),  (p. 6, [0125], see when the corresponding VNF type (SW image) and descriptor is received in the orchestrator 500, an adaption of resources used from a virtualization infrastructure (e.g. the DC) 60 is executed by the instantiation process of VNF1 instance 41 and VNF2 instance 42, respectively. That is, resources of the virtualization infrastructure are allocated according to a template description or the like at the VNF instantiation time. That is, for the same functionality (defined by the “SW image”), e.g. a PGW function, different amount of resources are allocated during the instantiation) and (p. 7, [0140], see In the processing described in FIG. 5, it is assumed that the VNF orchestrator 50 has already obtained data sets indicating the various VNFs, as described in connection with FIG. 4). 
the code is executable to perform a data-plane operation on data traffic in the network (p. 13, 1st column, last para., see type of resources to be allocated in the virtualization infrastructure are separable with regard to resources to be allocated in the virtualization infrastructure for a usage in a control plane of a virtualized network function in the communication network and for a usage in a user plane of the same virtualized network function in the communication network) (emphasis added). 
deploying, by the controller, the code that represents the network function to the network device (Fig. 5, S60 Instantiate VNF) and (p. 9, [0159], see During the process of GW selection in an attach or register process of a user equipment, according to the service being requested or an APN being used in the attach process, the correct (i.e. suitable) GW type is selected in the communication network, including the instantiated VNFs. According to a possible increase of decrease of the traffic amount per traffic type, the VNF can then be scaled independently per GW type) (emphasis added). 
Saha doesn’t explicitly teach:
 selecting, from amongst the plurality of network devices in the network, the network device based at least in part on the network device being at the location that is optimized to execute the network function.
However, Yao teaches such use: (p. 4, 5th para., see first, the control plane network element acquires a physical location of the first base station accessed by the terminal device and a physical location of the plurality of first user plane network elements; and then, the control plane network element is in the first a plurality of to-be-selected first user plane network elements in the first service area where the physical location of the first base station is located; and the control plane The network element selects, in the plurality of to-be-selected first user plane network elements, the first target user plane network element whose physical location is closest to the physical location of the first base station) and (p. 6, last para., see the control plane network element in the core network may determine, according to the service requested by the terminal device, the first user plane network element set including multiple first user plane network elements… In the network element set, the first target user plane network element supporting the service is selected, and finally, the control plane network element may establish a session connection of the terminal device according to the first target user plane network element. In the solution, the control plane network element may determine, according to the service, the first user plane network element set in the plurality of user plane network elements that are more distributed, so that the first user plane network element may be the first target user plane network element supporting the service is quickly selected in the set to implement the establishment of the session connection of the terminal device… The terminal device selects a suitable user plane network element, which improves the working efficiency of the control plane network element when establishing a session connection of the terminal device) (emphasis added). 
executing, at the network device, the code to perform the network function on a packet received at the network device.
However, Yao teaches such use: (p. 6, first para., see the terminal device selects a suitable user plane network element, which improves the working efficiency of the control plane network element when establishing a session connection of the terminal device) and  (p. 7,eight para., see the session connection involved in the present application is a connection between a terminal device, a base station, a user plane network element, and a data network. And for transmitting data between the terminal device and the data network. Optionally, the session connection may be a packet data network (PDN) session connection or a packet data unit (PDU) session connection) (emphasis added).
Saha and Yao are analogous art because they are from the same field of endeavor, network deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Saha and Yao before him or her, to modify the system of Saha to include the teachings of Yao, as a system for session connection establishment, and accordingly it would enhance the system of Saha, which is focused on a software network controller, because that would provide Saha with the ability to determine optimized network device, as suggested by Yao ((p. 6, last para., p. 21, 6th para.).      
Saha and Yao, in particular Saha doesn’t explicitly teach:
identifying, by the controller, a characteristic associated with execution of the network function, wherein identifying the characteristic associated with execution of the network function includes determining a particular type of the network function is a packet forward function;
However, Patel teaches such use:(column 14, lines 63-67, see determining that the packet of the packet flow is a type that is to be forwarded to the firewall network device; directing the packet of the packet flow to the firewall network device, in response to the determining the packet of the packet flow is of the type that is to be forwarded to the firewall network device, to maintain the flow state of the packet flow at the firewall network device). 
Saha, Yao and Patel are analogous art because they are from the same field of endeavor, network deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Saha, Yao and Patel before him or her, to modify the system of Saha and Yao, in particular Saha to include the teachings of Patel, as a system for selectively offloading packet flows, and accordingly it would enhance the system of Saha, which is focused on controlling network functions, because that would provide Saha with the ability to determine a type of packet flow, as suggested by Patel (column 14, lines 63-67, column 14, lines 26-32).      
Saha, Yao and Patel, in particular Saha doesn’t explicitly teach:
determining that the network device is at a location in the network associated with forwarding packets such that execution of the network function that is optimized to perform the particular type of the network function;
However, Wellbrock teaches such use:(column 19, line 51 – column 20, lines 27, see a routing device at a subscriber location, wherein the instructions comprise instructions to cause the routing device to: receive a request for content from a user device connected to the routing device, receive a message, from a management system not at the subscriber location, that includes instructions for the routing device to request transport of the content according to optimized content transport patterns determined by the management system, select a first network from a plurality of networks to which the routing device is connected based on the instructions… the requested content is to be transported via the first network, receive the requested content via the first network, and forward the requested content to the user device via a wireless or wired connection between the routing device and the user device).
Saha, Yao, Patel and Wellbrock are analogous art because they are from the same field of endeavor, network deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Saha, Yao, Patel and Wellbrock before him or her, to modify the system of Saha, Yao and Patel, in particular Saha to include the teachings of Wellbrock, as a system for content delivery via a hybrid network, and accordingly it would enhance the system of Saha, which is focused on controlling network functions, because that would provide Saha with the ability to determine an optimal network location, as suggested by Wellbrock (column 19, line 51 – column 20, lines 27, column 17, lines 1-9).      

In regards to claim 3, Saha teaches: 
identifying the characteristic associated with execution of the network function includes determining an amount of a computing resource consumed by execution of the network function (Abstract, see acquiring and processing control information related to at least one of a communication traffic situation in a communication network for which at least one virtualized network function is implementable and a resource usage situation in a virtualization infrastructure in which at least one virtualized network function can be instantiated).
selecting the network device includes determining that the network device has an availability of the computing resource to support the amount of the computing resource consumed by execution of the network function (p. 13, 2nd column, lines 16-19, see information about at least one of processing resources, storing resources, and data transmission resources of the virtualization infrastructure available for an instantiation of at least one virtualized network function).

   In regards to claim 6, Saha teaches: 
identifying the characteristic associated with execution of the network function includes determining a particular type of the code that represents the network function; and selecting the network device includes determining that the network device is configured to execute the particular type of the code (Abstract, see adjusting an amount and type of at least one virtualized network function instantiated in the virtualization infrastructure for usage in the communication network by, based on the processed control information, selecting at least one virtualized network function from the obtained data sets, instantiating the selected at least one virtualized network function).

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saha in view of Yao in view of Patel in view of Wellbrock in view of Chawda, U.S. Patent No. 10,782,934. 
In regards to claims 1, the rejections above are incorporated respectively.
   In regards to claim 2, Saha, Yao, Patel and Wellbrock, in particular Saha doesn’t explicitly teach:
the network function comprises a serverless network function; and the code that represents the network function comprises object code generated at least partly using a domain-specific language that is usable to define serverless network functions.
However, Chawda teaches such use (column 4, lines 45-51, see  the developer can associate metadata with the source code (for example, by causing a process to automatically analyze the source code and associate metadata, or by manually inserting annotations in the source code conforming to a defined serverless annotation syntax) used to identify portions of the source code to be replicated as functions for execution by a virtual compute service) and (column 5, line 66 – column 6, line 4, see it has become desirable for some customers to migrate source code, including source code initially written to execute in a server-based environment, to so-called serverless execution environments (for example, as provided by a virtual compute service 102 of a service provider system 100)).
Saha, Yao, Patel, Wellbrock and Chawda are analogous art because they are from the same field of endeavor, network deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Saha, Yao, Patel, Wellbrock and Chawda before him or her, to modify the system of Saha, Yao, Patel and Wellbrock, in particular Saha to include the teachings of Chawda, as a system for migrating to virtual computer services, and accordingly it would enhance the system of Saha, which is focused on controlling network functions, because that would provide Saha with the ability to utilize serverless services, as suggested by Chawda (column 4, lines 45-51, column 23, lines 52-62).      

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saha in view of Yao in view of Patel in view of Wellbrock in view of Chiosi et al., U.S. Patent No. 9,436,443 (hereinafter Chiosi) in view of Hunt et al., U.S. Patent No. 10,303,456 (hereinafter Hunt). 
   In regards to claim 1 the rejections above are incorporated respectively.
   In regards to claim 4, Saha, Yao, Patel and Wellbrock, in particular Saha doesn’t explicitly teach:
selecting the network device includes determining that the network device is within a threshold distance in the network to the other network device
However, Chiosi teaches such use: (column 15, lines 38-46, see the network resource autonomous controller 202 can operate with virtualized network resources, which can be instantiated on-demand and moved as the state of the network changes due to traffic or failures or because of business policies.  For example, the network resources can be moved based upon considerations such as power rates by time-of-day, communication costs over geographic locations, capacity availability shifts and/or costs, combinations thereof, or the like).
Saha, Yao, Patel, Wellbrock and Chiosi are analogous art because they are from the same field of endeavor, network deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Saha, Yao, Patel, Wellbrock and Chiosi before him or her, to modify the system of Saha, Yao, Patel and Wellbrock, in particular Saha to include the teachings of Chiosi, a software defined network controller, and accordingly it would enhance the system of Saha, which is focused on controlling network functions, because that would provide Saha with the ability to determine a trust level, as suggested by Chiosi (column 11, lines 17-28, column 33, lines 22-41).      
Saha, Yao, Patel, Wellbrock and Chiosi, in particular Saha doesn’t explicitly teach:
identifying the characteristic associated with execution of the network function includes determining that the network function is configured to interact with a software compute instance that is hosted on another network device in the network.
However, Hunt teaches such use (column 3, lines 30-33, see determining a path through the network 130 to the target mesh nodes as a function of energy status characteristics indicated in the fingerprint data from the other mesh nodes 110) and (column 2, line 64 - column 3, line  2, see analyze characteristics of the software update, compare the characteristics of the software update to the characteristics of the mesh nodes 110 (i.e., determined from the fingerprint data) to determine which mesh node(s) 110 the software update pertains to (referred to herein as "target mesh nodes"))
Saha, Yao, Patel, Wellbrock, Chios and Hunt are analogous art because they are from the same field of endeavor, network deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Saha, Yao, Patel, Wellbrock, Chios and Hunt before him or her, to modify the system of Saha, Yao, Patel, Wellbrock and Chios, in particular Saha, to include the teachings of Hunt, as a system for software distribution, and accordingly it would enhance the system of Saha, which is focused on controlling network functions, because that would provide Saha with the ability to identify interactions of other network components, as suggested by Hunt (column 2, line 64 - column 3, line  2, column 14,lines 6-23).  

11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saha in view of Yao in view of Patel in view of Wellbrock in view of Chiosi.
In regards to claim 1 the rejections above are incorporated respectively.
   In regards to claim 7, Saha, Yao, Patel and Wellbrock, in particular Saha doesn’t explicitly teach:
identifying the characteristic associated with execution of the network function includes determining a particular trust level associated with execution of the network function; and selecting the network device includes determining that the network device is configured to execute network functions with the particular trust level.
However, Chiosi teaches such use: (column 11, lines 17-28, see the software defined network controller 114 can analyze policies or policy defined for a service.  This policy can include network engineering rules, which can be defined by a network designer, engineer, business unit, operations personnel, or the like, or a subscriber policy, which can be defined during ordering of the service.  Subscriber policies can include, for example, service level agreements ("SLAs"), location restrictions (e.g., locations at which the services are allowed or not allowed), bandwidth ranges, time restrictions (e.g., times of day, days of week, or other times at which the service is allowed or not allowed), security restrictions or policies, combinations thereof, or the like).
Saha, Yao, Patel, Wellbrock and Chiosi are analogous art because they are from the same field of endeavor, network deployment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Saha, Yao, Patel, Wellbrock and Chiosi before him or her, to modify the system of Saha, Yao, Patel and Wellbrock, in particular Saha to include the teachings of Chiosi, a software defined network controller, and accordingly it would enhance the system of Saha, which is focused on controlling network functions, because that would provide Saha with the ability to determine a trust level, as suggested by Chiosi (column 11, lines 17-28, column 33, lines 22-41).      
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Mestery   et al.	 20220091836

Jayaraman et al.	 10666516


13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193